Exhibit 10.1

LOGITECH INC.

DEFERRED COMPENSATION PLAN

Effective January 1, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

  

DEFINITIONS

   1

ARTICLE 2

  

SELECTION, ENROLLMENT, ELIGIBILITY

   4

2.1

  

Selection by Committee

   4

2.2

  

Enrollment and Eligibility Requirements; Commencement of Participation

   4

ARTICLE 3

  

DEFERRAL COMMITMENTS/COMPANY CONTRIBUTION AMOUNTS/ COMPANY MATCHING AMOUNTS/
VESTING/CREDITING/TAXES

   5

3.1

  

Annual Deferral Amount

   5

3.2

  

Maximum Deferral

   5

3.3

  

Election to Defer; Effect of Election Form

   6

3.4

  

Withholding and Crediting of Annual Deferral Amounts

   6

3.5

  

Company Matching Amount

   6

3.6

  

Discretionary Company Contribution Amount

   6

3.7

  

Crediting of Amounts after Benefit Distribution

   7

3.8

  

Vesting

   7

3.9

  

Crediting/Debiting of Account Balances

   7

3.10

  

FICA and Other Taxes

   8

ARTICLE 4

  

SCHEDULE DISTRIBUTION; UNFORESEEABLE EMERGENCIES

   8

4.1

  

Scheduled Distribution

   8

4.2

  

Postponing Scheduled Distributions

   9

4.3

  

Other Benefits Take Precedence Over Scheduled Distributions

   9

4.4

  

Unforeseeable Emergencies

   9

ARTICLE 5

  

TERMINATION BENEFIT

   10

5.1

  

Termination Benefit

   10

5.2

  

Payment of Termination Benefit

   10

ARTICLE 6

  

DISABILITY BENEFIT

   11

6.1

  

Disability Benefit

   11

6.2

  

Payment of Disability Benefit

   11

ARTICLE 7

  

DEATH BENEFIT

   11

7.1

  

Death Benefit

   11

7.2

  

Payment of Death Benefit

   11

ARTICLE 8

  

BENEFICIARY DESIGNATION

   11

8.1

  

Beneficiary

   11

8.2

  

Beneficiary Designation; Change; Spousal Consent

   12

8.3

  

Acknowledgment

   12

8.4

  

No Beneficiary Designation

   12

8.5

  

Doubt as to Beneficiary

   12

8.6

  

Discharge of Obligations

   12

ARTICLE 9

  

LEAVE OF ABSENCE

   12

9.1

  

Paid Leave of Absence

   12

9.2

  

Unpaid Leave of Absence

   12

9.3

  

Leaves Resulting in Separation From Service

   13

ARTICLE 10

  

TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

   13

10.1

  

Termination of Plan

   13

10.2

  

Amendment

   13

10.3

  

Effect of Payment

   13

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 11

  

ADMINISTRATION

   13

11.1

  

Duties

   13

11.2

  

Agents

   13

11.3

  

Binding Effect of Decisions

   14

11.4

  

Indemnity of Committee

   14

11.5

  

Employer Information

   14

ARTICLE 12

  

OTHER BENEFITS AND AGREEMENTS

   14

12.1

  

Coordination with Other Benefits

   14

ARTICLE 13

  

CLAIMS PROCEDURES

   14

13.1

  

Presentation of Claim

   14

13.2

  

Notification of Decision

   14

13.3

  

Review of a Denied Claim

   15

13.4

  

Decision on Review

   15

13.5

  

Legal Action

   16

ARTICLE 14

  

MISCELLANEOUS

   16

14.1

  

Status of Plan

   16

14.2

  

Unsecured General Creditor

   16

14.3

  

Employer’s Liability

   16

14.4

  

Nonassignability

   16

14.5

  

Not a Contract of Employment

   17

14.6

  

Furnishing Information

   17

14.7

  

Terms

   17

14.8

  

Captions

   17

14.9

  

Governing Law

   17

14.10

  

Notice

   17

14.11

  

Successors

   17

14.12

  

Spouse’s Interest

   17

14.13

  

Validity

   18

14.14

  

Incompetent

   18

14.15

  

Court Order

   18

14.16

  

Distribution in the Event of Income Inclusion under Code Section 409A

   18

14.17

  

Deduction Limitation on Benefit Payments

   18

 

- 3 -



--------------------------------------------------------------------------------

LOGITECH INC.

DEFERRED COMPENSATION PLAN

Effective January 1, 2009

Purpose

The purpose of this Logitech Inc. Deferred Compensation Plan is to provide
specified benefits to a select group of management or highly compensated
Employees who contribute materially to the continued growth, development and
future business success of Logitech Inc., a California corporation, and its
subsidiaries, if any, that participate in this Plan. This Plan shall be unfunded
for tax purposes and for purposes of Title I of ERISA. This Plan is intended to
comply with all applicable law, including Code Section 409A, and shall be
operated and interpreted in accordance with this intention.

This Plan is effective as of January 1, 2009, for the Plan Year January 1, 2009
to December 31, 2009, and for subsequent Plan Years, until terminated.

ARTICLE 1

Definitions

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of (i) the Deferral Account balance and
(ii) the Company Contributions Account balance. The Account Balance shall be a
bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

1.2 “Annual Deferral Amount” shall mean that portion of a Participant’s Base
Salary, Bonus and Commissions that a Participant defers in accordance with
Article 3 for any one Plan Year.

1.3 “Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, Bonuses, Commissions, overtime, fringe benefits,
stock options and other equity awards, relocation expenses, incentive payments,
non-monetary awards, and automobile and other allowances paid to a Participant
for employment services rendered (whether or not such allowances are included in
the Employee’s gross income). Base Salary shall be calculated before reduction
for compensation voluntarily deferred or contributed by the Participant pursuant
to all qualified or nonqualified plans of any Employer and shall be calculated
to include amounts not otherwise included in the Participant’s gross income
under Code Sections 125, 132, 402(e)(3), 402(h), or 403(b) pursuant to plans or
arrangements established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.
Notwithstanding anything in this Plan to the contrary, “Base Salary” shall not
include any amount paid pursuant to a disability plan or pursuant to a
disability insurance policy.

1.4 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.

 

- 1 -



--------------------------------------------------------------------------------

1.5 “Beneficiary Designation Form” shall mean the form, which may be in
electronic format, that a Participant completes to designate one or more
Beneficiaries in accordance with such procedures established by the Company.

1.6 “Benefit Distribution Date” shall mean the date that the distribution of all
or a portion of a Participant’s vested Account Balance becomes payable under the
Plan. A Participant’s Benefit Distribution Date shall be determined based on the
event giving rise to the distribution as more fully described in Articles 4
through 7.

1.7 “Board” shall mean the board of directors of the Company.

1.8 “Bonus” shall mean any compensation, earned and payable to a Participant
under any incentive pay program other than those programs designated by the
Company as ineligible for deferral under the Plan.

1.9 “Claimant” shall have the meaning set forth in Section 13.1.

1.10 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time. The definition of “Code” shall also include related guidance,
rules and regulations issued by the U.S. Department of the Treasury and Internal
Revenue Service thereunder.

1.11 “Commissions” shall mean pay other than Base Pay or Bonuses which is
designated as commission payments under an Employer’s payroll systems.

1.12 “Committee” shall mean the Company’s 401(k) Plan Administration Committee.

1.13 “Company” shall mean Logitech Inc., a California corporation, and any
successor to all or substantially all of the Company’s assets or business.

1.14 “Company Contributions Account” shall mean (i) the sum of all of a
Participant’s Company Matching Amounts, plus (ii) the sum of all Discretionary
Company Contributions, plus (iii) amounts credited or debited to the
Participant’s Company Contributions Account in accordance with this Plan, less
(iv) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to the Participant’s Company Contributions
Account.

1.15 “Company Matching Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.5.

1.16 “Controlled Group” means each Employer and each other entity that is
included in the definition of “service recipient” set forth in the regulations
under Section 409A of the Code.

1.17 “Death Benefit” shall mean the benefit set forth in Article 7.

1.18 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.

1.19 “Disability” or “Disabled” shall have the meaning set forth in Code
Section 409A.

1.20 “Disability Benefit” shall mean the benefit set forth in Article 6.

 

- 2 -



--------------------------------------------------------------------------------

1.21 “Discretionary Company Contribution Amount” shall mean, for any one Plan
Year, the amount determined in accordance with Section 3.6.

1.22 “Effective Date” shall mean January 1, 2009.

1.23 “Election Form” shall mean the form, which may be in electronic format,
that a Participant completes in accordance with such procedures established by
the Company.

1.24 “Employee” shall mean a person who is an employee of any Employer.

1.25 “Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the
Committee to participate in the Plan and have adopted the Plan as a
participating Employer.

1.26 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

1.27 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified
under Code Section 401(a) that contains a cash or deferral arrangement described
in Code Section 401(k), adopted by the Employer, as it may be amended from time
to time, or any successor thereto.

1.28 “Installment Method” shall be an installment payment over the number of
years selected by the Participant in accordance with this Plan. Such amounts
shall be paid in quarterly, semi-annual or annual payments (over a period not to
exceed ten (10) years). The amount of each installment shall be calculated by
dividing the amount then subject to the installment payment by the number of
installments then remaining to be made. The amount subject to installment
payments that has not yet been paid shall continue to be credited/debited with
additional amounts in accordance with Section 3.9. For purposes of this Plan,
the right to receive benefit payments in installment payments shall be treated
as the entitlement to a single payment.

1.29 “Participant” shall mean any Employee who is on the United States payroll
of an Employer and (i) who is selected to participate in the Plan, (ii) who
submits an executed Plan Agreement and Election Form, and (iii) whose Plan
Agreement has not terminated.

1.30 “Plan” shall mean the Logitech Inc. Deferred Compensation Plan, which shall
be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

1.31 “Plan Agreement” shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant and the Participant’s
Employer shall provide for the entire benefit to which such Participant is
entitled under the Plan; should there be more than one Plan Agreement, the Plan
Agreement bearing the latest date of acceptance by the Employer shall supersede
all previous Plan Agreements in their entirety and shall govern such
entitlement. The terms of any Plan Agreement may be different for any
Participant, and any Plan Agreement may provide additional benefits not set
forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations must
be agreed to by both the Employer and the Participant.

1.32 “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year.

 

- 3 -



--------------------------------------------------------------------------------

1.33 “Scheduled Distribution” shall mean the distribution set forth in
Section 4.1.

1.34 “Termination Benefit” shall mean the benefit set forth in Article 5 which
shall be paid following a Participant’s Termination of Employment.

1.35 “Termination of Employment” shall mean a “separation from service” with all
members of the Controlled Group, voluntarily or involuntarily, for any reason
other than Disability or death, as determined in accordance with Code
Section 409A.

1.36 “Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant or his or her Beneficiary resulting from (i) an illness or accident
of the Participant or Beneficiary, the Participant’s or Beneficiary’s spouse, or
the Participant’s or Beneficiary’s dependent (as defined in Code
Section 152(a)), (ii) a loss of the Participant’s or Beneficiary’s property due
to casualty, or (iii) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or the Participant’s Beneficiary.

ARTICLE 2

Selection, Enrollment, Eligibility

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.

2.2 Enrollment and Eligibility Requirements; Commencement of Participation. As a
condition to participation, except as provided in Sections 2.2(b) and 2.2(c)
below, each selected Employee who is eligible to participate in the Plan
effective as of the first day of a Plan Year shall complete a Plan Agreement and
an Election Form, prior to the first day of such Plan Year, or such other
earlier deadline as may be established by the Committee in its sole discretion.

(a) Each selected Employee who is eligible to participate in the Plan shall
commence participation in the Plan on the date that the Employee has met all
enrollment requirements set forth in this Plan and required by the Committee,
including completing all required documents within the specified time period(s).

(b) A newly hired Employee who is selected to participate in the Plan who first
becomes a Participant after the beginning of a Plan Year must complete a Plan
Agreement and an Election Form within thirty (30) days after he or she first
becomes eligible to participate in the Plan, or within such other earlier
deadline as may be established by the Company, in its sole discretion, in order
to participate for that Plan Year. In such event, such person’s participation in
this Plan shall not commence earlier than the date determined by the Committee
pursuant to Section 2.2(a) and such person shall not be permitted to defer under
this Plan any portion of his or her Base Salary or Commissions that are paid
with respect to services performed prior to his or her participation
commencement date, except to the extent permissible under Code Section 409A.
Section 3.2(b) shall apply to Bonuses for performance periods that commence
within the first Plan Year in which such person is eligible to participate.

(c) A newly eligible Employee who is selected to participate in the Plan as a
result of a promotion, or other change in employment status resulting in the
individual first being eligible to participate in the Plan after the beginning
of a Plan Year, must complete a Plan Agreement and an Election Form within
thirty (30) days after he or she first becomes eligible to participate in the
Plan, or within such other earlier deadline as may be established by the
Company, in its sole discretion, in order to

 

- 4 -



--------------------------------------------------------------------------------

participate for that Plan Year. In such event, such person’s participation in
this Plan shall not commence earlier than the date determined by the Company
pursuant to Section 2.2(a) and such person shall not be permitted to defer under
this Plan any portion of his or her Base Salary or Commissions that are paid
with respect to services performed prior to his or her participation
commencement date, except to the extent permissible under Code Section 409A.
Section 3.2(b) shall apply to Bonuses for performance periods that commence
within the first Plan Year in which such person is eligible to participate.

(d) If an Employee fails to meet all requirements contained in this Section 2.2
within the period(s) required, that Employee shall not be eligible to
participate in the Plan during such Plan Year.

ARTICLE 3

Deferral Commitments/Company Contribution Amounts/

Company Matching Amounts/ Vesting/Crediting/Taxes

3.1 Annual Deferral Amount. For each Plan Year, a Participant may elect to defer
as his or her Annual Deferral Amount, Base Salary, Bonus and/or Commissions
pursuant to such rules as may be established by the Committee in accordance with
Code Section 409A. Such Annual Deferral Amount may be subject to a minimum
deferral amount established by the Committee.

3.2 Maximum Deferral.

(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus and/or
Commissions, pursuant to such rules as may be established by the Committee, up
to the following maximum percentages for each deferral elected:

 

Deferral

   Maximum Percentage  

Base Salary

   80 %

Bonus

   90 %

Commissions

   90 %

However, no election shall be effective to reduce the compensation paid to a
Participant for a Plan Year to an amount that is less than the amount necessary
to pay applicable employment taxes (e.g., FICA, hospital insurance, SDI) payable
with respect to amounts deferred under this Plan, amounts necessary to satisfy
any other benefit plan withholding obligations, any resulting income taxes
payable with respect to compensation that cannot be so deferred, and any amounts
necessary to satisfy any wage garnishment or similar type obligations.

(b) Short Plan Year. Notwithstanding the provisions of paragraph (a) above, if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount shall be limited to the amount of compensation
not yet earned by the Participant as of the date the Participant submits a Plan
Agreement and Election Form, except to the extent permissible under Code
Section 409A. Solely to the extent required under Code Section 409A, with
respect to a Bonus that is earned based upon the fiscal year of the Company or
another specified performance period, the deferral election of a Participant who
first becomes a Participant after the first day of a Plan Year will apply to the
portion of such Bonus that is equal to (i) the total amount of such Bonus for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the performance period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

 

- 5 -



--------------------------------------------------------------------------------

3.3 Election to Defer; Effect of Election Form.

(a) Initial Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election for the Plan Year in which the Participant commences participation in
the Plan, along with such other elections as the Company deems necessary or
desirable under the Plan. For these elections to be valid, the Election Form
must be completed by the Participant, in accordance with Section 2.2 above.

(b) General Timing Rule for Deferral Elections in Subsequent Plan Years. For
each succeeding Plan Year, a Participant may elect to defer Base Salary, Bonus
and Commissions, and make such other elections as the Committee deems necessary
or desirable under the Plan by timely completing a new Election Form, in
accordance with the Company’s rules and procedures, before December 31st
preceding the Plan Year in which such compensation is earned, or before such
other deadline established in accordance with the requirements of Code
Section 409A. In the case of Bonuses, a deferral election shall only apply to
Bonuses paid for performance periods commencing within the Plan Year to which
such deferral election applies. Any deferral election(s) made in accordance with
this Section 3.3(b) shall be irrevocable; provided, however, that if the Company
permits Participants to make deferral elections for “Performance-Based
Compensation” (as defined in paragraph (c) below) by the deadline(s) described
above, it may, in its sole discretion, and in accordance with Code Section 409A,
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting an Election Form no later than the deadline
established by the Company pursuant to Section 3.3(c) below.

(c) Performance-Based Compensation. Notwithstanding the provisions of
paragraph (a) and (b) above, with respect to Bonus compensation that also
qualifies as “Performance-Based Compensation,” the Company may, in its sole
discretion, permit an irrevocable deferral election pertaining to such
Performance-Based Compensation to be made by timely delivering an Election Form
to the Company, in accordance with its rules and procedures, no later than six
(6) months before the end of the performance service period and in accordance
with Code Section 409A. For this purpose, “Performance-Based Compensation” shall
be compensation, the payment or amount of which is contingent on pre-established
organizational or individual performance criteria, which satisfies the
requirements of Code Section 409A.

3.4 Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus and
Commissions portion of the Annual Deferral Amount shall be withheld at the time
the Bonus and Commissions would be paid to the Participant, whether or not this
occurs during the Plan Year itself. Annual Deferral Amounts shall be credited to
a Participant’s Deferral Account.

3.5 Company Matching Amount. A Participant’s Company Matching Amount (if any)
for any Plan Year shall be an amount determined by the Committee, in its sole
discretion, based on the amount of deferrals to this Plan and credited to a
Participant. The amount (if any) credited to a Participant under this Plan for
any Plan Year may be smaller or larger than the amount credited to any other
Participant.

3.6 Discretionary Company Contribution Amount. A Participant’s Discretionary
Company Contribution Amount (if any) for any Plan Year shall be an amount
determined by the Committee, in its sole discretion and credited to a
Participant. The amount (if any) credited to a Participant under this Plan for
any Plan Year may be smaller or larger than the amount credited to any other
Participant.

 

- 6 -



--------------------------------------------------------------------------------

3.7 Crediting of Amounts after Benefit Distribution. Subject to the requirements
of Section 409A of the Code and notwithstanding any provision in this Plan to
the contrary, should the complete distribution of a Participant’s vested Account
Balance occur prior to the date on which any portion of (i) the Annual Deferral
Amount that a Participant has elected to defer in accordance with Section 3.3,
(ii) the Company Matching Amount (if any) or (iii) the Discretionary Company
Contribution Amount (if any), would otherwise be credited to the Participant’s
Account Balance, such amounts shall not be credited to the Participant’s Account
Balance, but shall be paid to the Participant.

3.8 Vesting. A Participant shall at all times be 100% vested in his or her
Account Balance unless otherwise specified in the Participant’s Plan Agreement,
employment agreement or any other agreement entered into between the Participant
and his or her Employer, or specified at the time the Committee determines to
make a Company Matching Amount or a Discretionary Company Contribution Amount
pursuant to Sections 3.5 and 3.6.

3.9 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, amounts shall be credited or debited to a Participant’s Account
Balance in accordance with the following rules:

(a) Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, (the “Measurement Funds”) for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund.

(b) Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.3(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in
Section 3.9(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall be allocated into the Measurement Fund(s), as determined
by the Committee, in its sole discretion. The Participant may (but is not
required to) elect, by completing an Election Form in accordance with such rules
and procedures established by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section may be added or
deleted by such Participant; furthermore, the Committee, in its sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.

(c) Proportionate Allocation. In making any election described in Section 3.9(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

- 7 -



--------------------------------------------------------------------------------

(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company in its own discretion decides to invest
funds in any or all of the investments on which the Measurement Funds are based,
no Participant shall have any rights in or to such investments themselves.
Without limiting the foregoing, a Participant’s Account Balance shall at all
times be a bookkeeping entry only and shall not represent any investment made on
his or her behalf by the Company; the Participant shall at all times remain an
unsecured creditor of the Company.

3.10 FICA and Other Taxes.

(a) Annual Deferrals, Company Matching Amounts and Discretionary Company
Contribution Amounts. For each Plan Year in which an Annual Deferral Amount is
being withheld from a Participant or the amount of any Company Matching Amount
or Company Discretionary Contribution Amount credited to a Participant’s Company
Contributions Account becomes vested, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary, Bonus and/or
Commissions, that is not being deferred, in a manner determined by the
Employer(s), the Participant’s share of FICA and other employment taxes on such
Annual Deferral Amount, Company Matching Amount and Discretionary Company
Contribution Amount. If necessary, the Participant’s Annual Deferral Amount or
the Participant’s Company Contributions Account, as applicable, may be reduced
to pay such taxes (and associated income tax withholdings) in accordance with
Code Section 409A.

(b) Distributions. The Participant’s Employer(s) shall withhold from any
payments made to a Participant under this Plan (including payments, if any, made
pursuant to Section 14.16) all federal, state and local income, employment and
other taxes required to be withheld by the Employer(s) in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Employer(s).

(c) Income Inclusion Under Code Section 409A. In the event that any portion of a
Participant’s Account is required to be included in income by the Participant
prior to receipt of any distribution under this Plan resulting from a violation
of the requirements of Code Section 409A, the Participant’s Employer shall
withhold from such Participant all federal, state and local income, employment
and other taxes required to be withheld by the Employer in connection with such
income inclusion in amounts and in a manner determined in the sole discretion of
the Employer.

ARTICLE 4

Scheduled Distribution; Unforeseeable Emergencies

4.1 Scheduled Distribution. At the same time that a Participant makes each
election to defer an Annual Deferral Amount, the Participant may elect to
receive a Scheduled Distribution, in the form of a lump sum payment, from the
Plan with respect to all or a portion of the Annual Deferral Amount. The
Scheduled Distribution shall be a lump sum payment in an amount that is equal to
the portion of the Annual Deferral Amount the Participant elected to have
distributed as a Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.9 above on that amount, calculated as of

 

- 8 -



--------------------------------------------------------------------------------

the close of business on or around the date on which the Scheduled Distribution
becomes payable. Subject to the other terms and conditions of this Plan, the
Benefit Distribution Date for each Scheduled Distribution elected shall be
January 31 of the Plan Year designated by the Participant. The Plan Year
designated by the Participant must be at least two (2) Plan Years after the end
of the Plan Year to which the Participant’s deferral election described in
Section 3.3 relates, unless otherwise provided on an Election Form approved by
the Committee in its sole discretion. By way of example, if a Scheduled
Distribution is elected for Annual Deferral Amounts that are earned in the Plan
Year commencing January 1, 2009, the earliest Scheduled Distribution Date that
may be designated by a Participant would be January 31, 2012. In connection with
any Company Matching Amount or Discretionary Company Contribution made with
respect to any Plan Year, any election made by a Participant pursuant to this
Section should also apply to these amounts. Notwithstanding the foregoing
sentence, the Committee may establish other procedures, consistent with Code
Section 409A, for distribution elections pertaining to Company Matching Amounts
and Discretionary Company Contribution Amounts.

4.2 Postponing Scheduled Distributions. A Participant may elect to postpone a
Scheduled Distribution described in Section 4.1 above, and have such amount paid
out on an allowable alternative distribution date designated by the Participant
in accordance with this Section 4.2. In order to make this election, the
Participant must complete a new Scheduled Distribution Election Form in
accordance with such rules and procedures as the Company may establish and in
accordance with the following criteria:

(a) Such Scheduled Distribution Election Form must be completed at least twelve
(12) months prior to the Participant’s previously designated Scheduled
Distribution Date;

(b) The new Scheduled Distribution Date selected by the Participant must be at
least five (5) years after the previously designated Scheduled Distribution
Date; and

(c) The election of the new Scheduled Distribution Date shall have no effect
until at least twelve (12) months after the date on which the election is made.

4.3 Other Benefits Take Precedence Over Scheduled Distributions. Should a
Benefit Distribution Date occur that triggers a benefit under Articles 5, 6 or
7, any amount that is subject to a Scheduled Distribution election under
Section 4.1 shall not be paid in accordance with Section 4.1, but shall be paid
in accordance with the other applicable Article. Notwithstanding the foregoing,
this Section 4.3 shall be interpreted in a manner that is consistent with Code
Section 409A.

4.4 Unforeseeable Emergencies.

(a) If the Participant experiences an Unforeseeable Emergency, the Participant
may petition the Committee to receive a partial or full payout from the Plan,
subject to the provisions set forth below.

(b) The payout, if any, from the Plan shall not exceed the lesser of (i) the
Participant’s vested Account Balance, calculated as of the close of business on
or around the date on which the amount becomes payable, or (ii) the amount
necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution. Notwithstanding the foregoing, a Participant may not
receive a payout from the Plan to the extent that the Unforeseeable Emergency
would not be consistent with Code Section 409A.

(c) If a Participant’s petition for payout from the Plan is approved, the
Participant’s Benefit Distribution Date shall occur within thirty (30) days
after the beginning of the calendar quarter following the date of such approval
(or at such later time permitted under Code Section 409A) and all of the
Participant’s existing deferral elections under the Plan shall be terminated as
of the date of such approval. The Participant thereafter may make new deferral
elections pursuant to Section 3.3(b).

 

- 9 -



--------------------------------------------------------------------------------

(d) In addition, a Participant’s deferral elections under this Plan shall be
terminated to the extent the Committee determines, in its sole discretion, that
termination of such Participant’s deferral elections is required pursuant to
Treas. Reg. §1.401(k)-1(d)(3) for the Participant to obtain a hardship
distribution from an Employer’s 401(k) Plan. If the Committee determines, in its
sole discretion, that a termination of the Participant’s deferrals is required
in accordance with the preceding sentence, the Participant’s deferrals shall be
terminated following the date on which such determination is made.

ARTICLE 5

Termination Benefit

5.1 Termination Benefit. A Participant who incurs a Termination of Employment
shall receive, as a Termination Benefit of his or her entire vested Account
Balance calculated as of the close of business on or around the Participant’s
Benefit Distribution Date(s), in accordance with the provisions set forth in
Section 5.2.

5.2 Payment of Termination Benefit.

(a) At the same time that a Participant makes each election to defer an Annual
Deferral Amount, the Participant may elect to receive the Termination Benefit in
a lump sum or pursuant to an Installment Method of up to ten (10) years. The
Participant shall elect a Benefit Distribution Date consistent with
Section 5.2(b). In connection with any Company Matching Amount or Discretionary
Company Contribution made with respect to any Plan Year, any election made by a
Participant pursuant to this Section 5.2 shall also apply to these amounts.
Notwithstanding the foregoing sentence, the Committee may establish other
procedures, consistent with Code Section 409A, for distribution elections
pertaining to Company Matching Amounts and Discretionary Company Contribution
Amounts. If a Participant does not make any election with respect to the payment
of the Termination Benefit, then such Participant shall be deemed to have
elected to receive the Termination Benefit in a lump sum on the Benefit
Distribution Date described in Section 5.2(b)(i).

(b) The following Benefit Distribution Dates may be selected by a Participant at
the time he or she makes the Participant’s election described in Section 5.2(a):

(i) Within thirty (30) days after the beginning of the calendar quarter that is
at least six (6) months after the Participant’s Termination of Employment; or

(ii) Within thirty (30) days after the beginning of the calendar quarter that is
at least twelve (12) months after the Participant’s Termination of Employment.

(c) Notwithstanding anything in this Section 5.2 to the contrary, if the
Participant’s vested Account Balance on the date of his or her Termination of
Employment is less than $25,000, then the distribution elections described in
Sections 5.2(a) through 5.2(c) above shall be disregarded and the Participant’s
entire vested Account Balance shall be paid in a lump sum distribution on the
Benefit Distribution Date described in Section 5.2(b)(i), above.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 6

Disability Benefit

6.1 Disability Benefit. Upon a Participant’s Disability, the Participant shall
receive a Disability Benefit which shall be equal to the Participant’s entire
vested Account Balance, calculated as of the Participant’s Benefit Distribution
Date.

6.2 Payment of Disability Benefit.

(a) A Participant, in connection with his or her commencement of participation
in the Plan (or more frequently as the Company may prescribe), shall elect on an
Election Form to receive the Disability Benefit in a lump sum or pursuant to an
Installment Method of up to ten (10) years in accordance with such rules and
procedures as the Company may establish. If a Participant does not make any
election with respect to the payment of the Disability Benefit, then such
Participant shall be deemed to have elected to receive the Disability Benefit in
a lump sum. For this purpose, a Participant’s Benefit Distribution Date shall be
within thirty (30) days, after the beginning of the calendar quarter following
the Participant’s Disability.

(b) A Participant may change the form of payment of the Disability Benefit by
completing an Election Form in accordance with such rules and procedures
established by the Company provided that the election to modify the Disability
Benefit shall have no effect until at least twelve (12) months after the date on
which the election is made. All provisions relating to changing the Disability
Benefit election under this Section 6.2 shall be interpreted in a manner that is
consistent with Code Section 409A.

(c) The lump sum payment shall be made, or installment payments shall commence
on the Participant’s Benefit Distribution Date (or such later time permitted
under Code Section 409A).

(d) Notwithstanding anything in this Article to the contrary, if a Participant’s
vested Account Balance is less than $25,000 on the date the Participant is
determined to be Disabled, then the Participant shall receive payment of his or
her entire vested Account Balance within thirty (30) days after the beginning of
the calendar quarter following the Participant’s Disability.

ARTICLE 7

Death Benefit

7.1 Death Benefit. The Participant’s Beneficiary(ies) shall receive a Death
Benefit upon the Participant’s death which will be equal to the Participant’s
entire vested Account Balance, calculated as of the close of business as of the
Participant’s Benefit Distribution Date, which, for this purpose, shall be
within thirty (30) days following the beginning of the second calendar quarter
following the Participant’s death.

7.2 Payment of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment on the Participant’s
Benefit Distribution Date (or such later time permitted under Code
Section 409A).

ARTICLE 8

Beneficiary Designation

8.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant under such rules as shall be established by the Company. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of an Employer in which the
Participant participates.

 

- 11 -



--------------------------------------------------------------------------------

8.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing the Beneficiary Designation Form,
and returning it to the Company or its designated agent in accordance with such
rules and procedures established by the Company. A Participant shall have the
right to change a Beneficiary by completing and otherwise complying with the
terms of the Beneficiary Designation Form and the Company’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, the Company may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Company, executed by such Participant’s spouse and returned to
the Company or its designated agent. Upon the proper completion of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled and the Company shall be entitled to rely on the last
Beneficiary Designation Form completed by the Participant in accordance with the
applicable rules and procedures adopted with respect to the filing of such forms
prior to his or her death.

8.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until completed and submitted in accordance with the rules
and procedures established by the Company for this purpose.

8.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

8.5 Doubt as to Beneficiary. If there is any doubt as to the proper Beneficiary
to receive payments pursuant to this Plan, the Committee shall have the right,
exercisable in its discretion, to cause the Participant’s Employer to withhold
such payments until this matter is resolved to the Committee’s satisfaction.

8.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Company
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

ARTICLE 9

Leave of Absence

9.1 Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a separation from service in
accordance with Code Section 409A, (i) the Participant shall continue to be
considered eligible for the benefits provided in Articles 4, 5, 6 or 7 in
accordance with the provisions of those Articles, and (ii) the Annual Deferral
Amount shall continue to be withheld from his or her Base Salary, Bonuses and
Commissions during such paid leave of absence in accordance with Section 3.3.

9.2 Unpaid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take an unpaid leave of absence from the employment of the Employer
for any reason, and such leave of absence does not constitute a separation from
service in accordance with Code Section 409A, such Participant

 

- 12 -



--------------------------------------------------------------------------------

shall continue to be eligible for the benefits provided in Articles 4, 5, 6 or 7
in accordance with the provisions of those Articles. The Participant shall
continue his or her deferrals with respect to amounts earned prior to the
commencement of the unpaid leave of absence. When the Participant returns to
employment, the Participant’s deferrals with respect to amounts earned after his
or her return to active employment shall continue in accordance with the
applicable election(s) submitted for that Plan Year. In addition, Participants
who are on an unpaid leave may elect to defer an Annual Deferral Amount for the
Plan Year following his or her return to employment and for every Plan Year
thereafter while a Participant in the Plan, provided such deferral elections are
otherwise allowed and an Election Form is completed in accordance with the rules
and procedures established for each such election in accordance with Article 3
above.

9.3 Leaves Resulting in Separation From Service. In the event that a
Participant’s leave of absence from his or her Employer constitutes a separation
from service in accordance with Code Section 409A, the Participant’s vested
Account Balance shall be distributed to the Participant in accordance with
Article 5 or 6 of this Plan, as applicable.

ARTICLE 10

Termination of Plan, Amendment or Modification

10.1 Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate its participation in
the Plan at any time in the future. Accordingly, each Employer reserves the
right to terminate its participation in the Plan. In addition, the Company
retains the right to terminate the Plan at any time. In the event of the
termination of an Employer’s participation in the Plan (or the Company’s
termination of the Plan as a whole), the termination shall occur in a manner
consistent with the requirements of Code Section 409A.

10.2 Amendment. The Company may, at any time, amend or modify the Plan in whole
or in part.

10.3 Effect of Payment. The full payment of the Participant’s vested Account
Balance under the Plan shall fully and completely discharge all Employers and
the Company from all further obligations under this Plan with respect to the
Participant and his or her Beneficiaries, and that Participant’s Plan Agreement
shall terminate upon such full payment of benefits.

ARTICLE 11

Administration

11.1 Duties. The Committee shall have the discretion and authority to (i) make,
amend, interpret, and enforce all appropriate rules and regulations for the
administration of this Plan, and (ii) decide or resolve any and all questions,
including benefit entitlement determinations (including but not limited to the
Committee’s authority to determine whether a Participant qualifies for a
distribution on account of Disability or an Unforeseeable Emergency) and
interpretations of this Plan, as may arise in connection with the Plan. When
making a determination or calculation, the Committee shall be entitled to rely
on information furnished by a Participant or the Company. The Committee may
delegate some or all of its powers and authority under this Plan.

11.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel.

 

- 13 -



--------------------------------------------------------------------------------

11.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

11.4 Indemnity of Committee. To the maximum extent permitted by applicable law,
each member of the Committee, and the Board, shall be indemnified and held
harmless by the Company against and from (i) any loss, cost, liability, or
expense that may be imposed upon or reasonably incurred by him or her in
connection with or resulting from any claim, action, suit, or proceeding to
which he or she may be a party or in which he or she may be involved by reason
of any action taken or failure to act under the Plan, and (ii) from any and all
amounts paid by him or her in settlement thereof, with the Company’s approval,
or paid by him or her in satisfaction of any judgment in any such claim, action,
suit, or proceeding against him or her, provided he or she shall give the
Company an opportunity, at its own expense, to handle and defend the same before
he or she undertakes to handle and defend it on his or her own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or Bylaws, by contract, as a matter of law, or
otherwise, or under any power that the Company may have to indemnify them or
hold them harmless.

11.5 Employer Information. To enable the Committee to perform its functions, the
Company and each Employer shall supply full and timely information on all
matters relating to the Plan, the Participants and their Beneficiaries, the
Account Balances of the Participants, the compensation of its Participants, the
date and circumstances of the Disability, death or Termination of Employment of
its Participants, and such other pertinent information as may be reasonably
required.

ARTICLE 12

Other Benefits and Agreements

12.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 13

Claims Procedures

13.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Company a written claim for a determination with
respect to the amounts distributable to such Claimant from the Plan. All other
claims must be made within one hundred eighty (180) days of the date on which
the event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

13.2 Notification of Decision. The Company shall consider a Claimant’s claim
within a reasonable time, but no later than ninety (90) days after receiving the
claim. If the Committee determines that special circumstances require an
extension of time for processing the claim, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
ninety (90) day period. In no event shall such extension exceed a period of
ninety (90) days from the end of the initial period. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Company expects to render the benefit determination. The Company
shall notify the Claimant in writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

 

- 14 -



--------------------------------------------------------------------------------

(b) that the Company has reached a conclusion contrary, in whole or in part, to
the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;

(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv) an explanation of the claim review procedure set forth in Section 13.3
below; and

(v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

13.3 Review of a Denied Claim. On or before sixty (60) days after receiving a
notice from the Company that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Committee a written request for a review of the denial of the claim. The
Claimant (or the Claimant’s duly authorized representative):

(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Company, in its sole discretion, may grant.

13.4 Decision on Review. The Company shall render its decision on review
promptly, and no later than sixty (60) days after the Company receives the
Claimant’s written request for a review of the denial of the claim. If the
Company determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Company
expects to render the benefit determination. In rendering its decision, the
Company shall take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

 

- 15 -



--------------------------------------------------------------------------------

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

13.5 Legal Action. A Claimant’s compliance with the foregoing provisions of this
Article 13 is a mandatory prerequisite to a Claimant’s right to commence any
legal action with respect to any claim for benefits under this Plan.

ARTICLE 14

Miscellaneous

14.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (i) in a manner consistent with that
intent, and (ii) in accordance with Code Section 409A.

14.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

14.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

14.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.
Notwithstanding anything in this Plan to the contrary, the Company may establish
procedures for the payment of all or a portion of a Participant’s Account
balance pursuant to a domestic relations order which would otherwise qualify a
“qualified domestic relations order” under Code Section 414(p) if this Plan were
qualified under Code Section 401(a).

 

- 16 -



--------------------------------------------------------------------------------

14.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be “at-will”, meaning
that it is not for any specified period of time and can be terminated by the
Participant or his or her Employer at any time, with or without advance notice,
and for any or no particular reason or cause. Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.

14.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Company, Employer and/or Committee (as applicable) by
furnishing any and all information requested, and take such other actions as may
be requested, in order to facilitate the administration of the Plan and the
payments of benefits hereunder.

14.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

14.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

14.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

14.10 Notice. Any notice or filing required or permitted under this Plan shall
be sufficient if in writing and hand-delivered, or sent by registered or
certified mail or overnight delivery service, to the address below:

 

Logitech Inc.

Attn:

   Logitech Inc. Deferred Compensation    Plan Administrator

6505 Kaiser Drive

Fremont, CA 94555

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, or overnight delivery service as of the date shown on the postmark
on the receipt for registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail
or overnight delivery service, to the last known address of the Participant.

14.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

14.12 Spouse’s Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

 

- 17 -



--------------------------------------------------------------------------------

14.13 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

14.14 Incompetent. If the Company determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Company may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

14.15 Court Order. The Company is authorized to comply with any court order in
any action in which the Plan or the Company has been named as a party, including
any action involving a determination of the rights or interests in a
Participant’s benefits under the Plan as set forth in such procedures as the
Company may establish pursuant to Section 14.4. Notwithstanding the foregoing,
the Company shall interpret this provision in a manner that is consistent with
Code Section 409A and other applicable tax law.

14.16 Distribution in the Event of Income Inclusion under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a violation of the
requirements of Code Section 409A, the Participant may petition the Company, as
applicable, for a distribution of that portion of his or her Account Balance
that is required to be included in his or her income. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Participant’s
Employer shall distribute to the Participant immediately available funds in an
amount equal to the portion of his or her Account Balance required to be
included in income as a result of the failure of the Plan to meet the
requirements of Code Section 409A, which amount shall not exceed the
Participant’s unpaid vested Account Balance under the Plan. Such a distribution
shall affect and reduce the Participant’s benefits to be paid under this Plan.

14.17 Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent deemed necessary by the Employer to ensure that the entire
amount of any distribution from this Plan is deductible, the Employer may delay
payment of any amount that would otherwise be distributed from this Plan. Any
amounts for which distribution is delayed pursuant to this Section 14.17 shall
continue to be credited/debited with additional amounts in accordance with
Section 3.9 above. The delayed amounts (and any amounts credited thereon) shall
be distributed to the Participant (or his or her Beneficiary in the event of the
Participant’s death) at the earliest date the Employer reasonably anticipates
that the deduction of the payment of the amount will not be limited or
eliminated by application of Code Section 162(m).

IN WITNESS WHEREOF, the Company has adopted this Plan document effective as of
January 1, 2009.

 

Logitech Inc., a California corporation By:   /s/ Gerald Quindlen Name:   Gerald
Quindlen Title:   President & CEO

 

- 18 -